Case: 19-50666     Document: 00515929771         Page: 1     Date Filed: 07/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           July 8, 2021
                                  No. 19-50666                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Manuela Villa de Morales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:18-CR-755-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Manuela Villa de Morales was convicted by a jury of aiding and
   abetting the importation of at least 100 kilograms but less than 1000
   kilograms of marijuana and aiding and abetting the possession with intent to
   distribute at least 100 kilograms but less than 1000 kilograms of marijuana.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50666     Document: 00515929771           Page: 2   Date Filed: 07/08/2021




                                    No. 19-50666


   She was sentenced to concurrent terms of 78 months of imprisonment,
   followed by five-year terms of supervised release. She now appeals her
   conviction and sentence.
          First, Villa de Morales argues that the magistrate judge erred in
   denying her Batson v. Kentucky, 476 U.S. 79 (1986), challenge. Batson
   established a three-step process for examining an objection challenging the
   exclusion of a juror based on race. See United States v. Thompson, 735 F.3d
   291, 296 (5th Cir. 2013). First, a defendant must make a prima facie showing
   that the prosecutor exercised a peremptory challenge based on race.
   Hernandez v. New York, 500 U.S. 352, 358 (1991). Next, “the burden shifts
   to the prosecutor to articulate a race-neutral explanation for” the challenged
   peremptory strike. Id. at 358-59. “[T]he explanation need not be persuasive,
   nor even plausible, but only race-neutral and honest.”         United States
   v. Williams, 264 F.3d 561, 571 (5th Cir. 2001). Third, “the trial court must
   determine whether the defendant has carried his burden of proving
   purposeful discrimination.” Hernandez, 500 U.S. at 359. Where, as in this
   case, the prosecutor offers explanations for the challenged peremptory
   strikes, we need only address the second and third steps of the Batson
   analysis. See Williams, 264 F.3d at 571.
          Because the Government’s explanations were not based on race, the
   Government satisfied its minimal burden at the second step of the Batson
   analysis. See id. Villa de Morales asserts that the Government used six of its
   seven peremptory strikes against Hispanic prospective jurors, but she fails to
   establish a discriminatory motive. See Hernandez, 500 U.S. at 359. The
   magistrate judge’s denial of Villa de Morales’s Batson challenge was not clear
   error. See Thompson, 735 F.3d at 296.
          Next, Villa de Morales asserts that there was insufficient evidence to
   support her convictions. Because she failed to renew her motion for a




                                           2
Case: 19-50666        Document: 00515929771         Page: 3   Date Filed: 07/08/2021




                                     No. 19-50666


   judgment of acquittal at the close of all the evidence, Villa de Morales has not
   preserved her claim for appeal, and it is reviewed for a “manifest miscarriage
   of justice.” United States v. Davis, 690 F.3d 330, 336 (5th Cir. 2012) (internal
   quotation marks and citation omitted).
          Villa de Morales does not argue that the Government failed to prove
   that the substantive drug offenses occurred. Instead, she asserts that “the
   evidence was insufficient to show she aided and abetted.” Villa de Morales
   maintains that “(1) she never drove the van to be used for transporting drugs,
   (2) was not even there when the drug transaction was attempted, (3) the van
   was not registered in her name, and (4) all she did was follow her husband to
   a store near where the transaction took place.” However, the record is not
   devoid of evidence pointing to her guilt, nor is the evidence “so tenuous that
   a conviction is shocking.” United States v. Delgado, 672 F.3d 320, 331 (5th
   Cir. 2012) (en banc) (internal quotation marks and citation omitted).
   Moreover, there was evidence from which the jury could have reasonably
   inferred that Villa de Morales aided and abetted the importation and
   possession of marijuana. See United States v. Pando Franco, 503 F.3d 389, 394
   (5th Cir. 2007).
          Finally, Villa de Morales argues that the district court erred in
   concluding that she did not qualify for a mitigating role reduction under
   U.S.S.G. § 3B1.2. Whether a defendant is a minor or minimal participant
   under § 3B1.2 is a factual determination that we review for clear error. United
   States v. Castro, 843 F.3d 608, 612 (5th Cir. 2016). To establish entitlement
   to a mitigating role reduction, the defendant has the burden of showing
   “(1) the culpability of the average participant in the criminal activity; and
   (2) that she was substantially less culpable than that participant.” Id. at 613
   (footnote omitted).




                                          3
Case: 19-50666     Document: 00515929771           Page: 4   Date Filed: 07/08/2021




                                    No. 19-50666


          Villa de Morales has not satisfied that burden. She has failed to show
   the level of culpability of the average participant in the offense or her own
   relative level of culpability. See id. She has also failed to demonstrate that
   she did so much less than other participants that she was peripheral to the
   criminal activity’s advancement. See id. at 613-14. Accordingly, the district
   court did not clearly err in denying Villa de Morales a mitigating role
   reduction.
          The judgment of the district court is AFFIRMED.




                                         4